DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 4, 5, 8, 11, 18, 19, 21, 24–26, 37, and 48–68 is/are pending.
Claim(s) 2, 3, 6, 7, 9, 10, 12–17, 20, 22, 23, 27–36, and 38–47 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 16 June 2022. These drawings are acceptable.
Applicants' amendment(s) have overcome the objection(s) to the drawing(s).

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 58 and 63 is/re rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 58 recites the limitation "wherein compressive elastic moduli is about 13 kPa to about 2440 MPa." Applicants indicate that this limitation is supported by the original disclosure in Examples 1–4 on pages 9–15. The highest compressive elastic modulus described in Examples 1–4 is 11600 kPa, which is 11.6 MPa. The original disclosure does not support a compressive elastic modulus greater than 11.6 MPa (i.e., 11600 kPa). Therefore, claim 58 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 63 recites the limitation "wherein the zwitterionic polymer scaffold comprises SBBVI and MPC in about 1:1 to about 2:1 mol ratio." Applicants indicate that this limitation is supported by the original disclosure in Examples 1–4 on pages 9–15. The zwitterionic polymer scaffold includes SBVI in Examples 1-4. The original disclosure does not describe SBBVI. Therefore, claim 63 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 1, 4, 5, 8, 11, 18, 19, 21, 24–26, 37, and 48–68 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a sodium-containing ionic liquid" in line 12. Claim 1 has previously recited the limitation "a sodium-containing ionic liquid" in line 5. It is unclear if "a sodium-containing ionic liquid" recited in line 12 is further limiting "a sodium-containing ionic liquid" recited in line 5.
Claim 1 recites the limitation "wherein the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI-TFSI, a mixture of NaTFSI and BMP-TFSI, or a combination of any of them." It is unclear what the phrase "a combination of any of them" encompasses. Is each constituent of the list separable? For example, may the listed salts be separated to form other combinations and may the listed mixtures also be separated? In other words, does the phrase "a combination of any of them" allow the nonvolatile electrolyte be Li(G4)-TFSI, EMI-TFSI, LiTFSI, NaTFSI, or LiTFSI.
Claims 4, 5, 8, 11, 18, 19, 21, 24–26, 37, and 48–68 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 4, 5, 8, 11, 18, 19, 21, 24–26, 37, and 48–68 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 58 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to reference a claim previously set forth, further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 58 is dependent from claim 60. Therefore, claim 58 fails to reference a claim previously set forth.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 18, 19, 25, 26, 50, 52, 55, 62, and 65 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marzooq (Zwitterion-Containing Ionogel Electrolytes).
Regarding claim 1, Marzooq discloses a gel electrolyte composite comprising:
a nonvolatile electrolyte (EMI TFSI, P54/L23–26), and
a zwitterionic polymer scaffold (SBVI ionogel, TABLE 3.1),
wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid or a sodium-containing ionic liquid (EMI TFSI, P54/L23–26) and
the zwitterionic polymer scaffold is formed from a one or more zwitterionic monomers only or both the one or more zwitterionic monomers and a one or more non-zwitterionic monomers (SBVI ionogel, TABLE 3.1),
the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is the non-lithium-containing ionic liquid (SBVI ionogel, TABLE 3.1), and
the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is the lithium-containing ionic liquid or the sodium-containing ionic liquid (SBVI ionogel, TABLE 3.1);
wherein the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI-TFSI, a mixture of NaTFSI and BMP-TFSI, or a combination of any of them (EMI TFSI, P54/L23–26); and
the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination of any of them (SBVI ionogel, TABLE 3.1).
Marzooq discloses a zwitterionic polymer scaffold containing 7.72 mol % (SBVI, TABLE 3.1). The claimed mole content is one significant figure (i.e., 8 mol %). A mole content of 7.72 mol % correctly rounds to 8 mol %. Therefore, 7.72 mol % is 8 mol %.
Regarding claim 4, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the zwitterionic polymer scaffold is a copolymer scaffold formed from one or more zwitterionic monomers and one or more non-zwitterionic monomers (SBVI, TABLE 3.1);
wherein the one or more non-zwitterionic monomers is PEGDA (PETA-4, P54/L17–22).
Regarding claim 18, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the nonvolatile electrolyte constitutes 1-99 vol % of the gel electrolyte composite (P55/L7–14) and
the zwitterionic polymer scaffold constitutes 1-99 vol % of the gel electrolyte composite (P55/L7–14).
Regarding claim 19, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the nonvolatile electrolyte constitutes 50-99 vol % of the gel electrolyte (P55/L7–14) composite and
the zwitterionic polymer scaffold constitutes 1-50 vol % of the gel electrolyte composite (P55/L7–14).
Regarding claim 25, Marzooq discloses an electrochemical energy storage device, comprising a gel electrolyte composite (P10/L13–17), wherein the gel electrolyte composite comprises:
a nonvolatile electrolyte (EMI TFSI, P54/L23–26), and
a zwitterionic polymer scaffold (SBVI ionogel, TABLE 3.1),
wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid or a sodium-containing ionic liquid (EMI TFSI, P54/L23–26) and
the zwitterionic polymer scaffold is formed from a one or more zwitterionic monomers only or both the one or more zwitterionic monomers and a one or more non-zwitterionic monomers (SBVI ionogel, TABLE 3.1),
the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is the non-lithium-containing ionic liquid (SBVI ionogel, TABLE 3.1), and
the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is the lithium-containing ionic liquid or the sodium-containing ionic liquid (SBVI ionogel, TABLE 3.1);
wherein the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI-TFSI, a mixture of NaTFSI and BMP-TFSI, or a combination of any of them (EMI TFSI, P54/L23–26); and
the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination of any of them (SBVI ionogel, TABLE 3.1),
wherein the nonvolatile electrolyte constitutes 50-99 vol % of the gel electrolyte composite and the zwitterionic polymer scaffold constitutes 1-50 vol % of the gel electrolyte composite (P55/L7–14).
Marzooq discloses a zwitterionic polymer scaffold containing 7.72 mol % (SBVI, TABLE 3.1). The claimed mole content is one significant figure (i.e., 8 mol %). A mole content of 7.72 mol % correctly rounds to 8 mol %. Therefore, 7.72 mol % is 8 mol %.
Regarding claim 26, Marzooq discloses all claim limitations set forth above and further discloses an energy storage device:
wherein the storage device is a lithium-ion battery, a lithium metal battery, a sodium-ion battery, or a supercapacitor (P10/L13–17).
Regarding claim 50, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte:
wherein the nonvolatile electrolyte EMI-TFSI (EMI TFSI, P54/L23–26).
Regarding claim 52, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte:
wherein the zwitterionic polymer scaffold comprises SBVI (SBVI ionogel, TABLE 3.1).
Regarding claim 55, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte:
wherein the zwitterionic polymer scaffold comprises PEGDA (PETA-4, P54/L17–22).
Regarding claim 62, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte:
wherein the nonvolatile electrolyte EMI-TFSI (EMI TFSI, P54/L23–26), and
the zwitterionic polymer scaffold comprises SBVI, MPC, or a combination thereof (SBVI ionogel, TABLE 3.1).
Regarding claim 65, Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte:
wherein compressive elastic moduli is about 23 kPa to about 11 MPa (FIG. 3.15, P76/L1–3).

Claim(s) 1, 5, 11, 21, 24–26, and 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (Lithium-Containing Zwitterionic Poly(Ionic Liquid)s as Polymer Electrolytes for Lithium-Ion Batteries, hereinafter Lu).
Regarding claim 1, Lu discloses a gel electrolyte composite comprising:
a nonvolatile electrolyte (LiTFSI, P17757/C1/L56–C2/L4), and
a zwitterionic polymer scaffold (VIPS, P17757/C1/L56–C2/L4),
wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4) and
the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (VIPS, P17757/C1/L56–C2/L4),
the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a non-lithium-containing ionic liquid (VIPS, P17757/C1/L56–C2/L4), and
the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (VIPS, P17757/C1/L56–C2/L4).
wherein the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI-TFSI, a mixture of NaTFSI and BMP-TFSI, or a combination of any of them (LiTFSI, P17757/C1/L56–C2/L4); and
the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination of any of them (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 5, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the zwitterionic polymer scaffold is formed from the one or more zwitterionic monomers only (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 11, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the nonvolatile electrolyte is the lithium-containing ionic liquid or the sodium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4) and
the zwitterionic polymer scaffold contains 5 mol % or higher of the zwitterions relative to the total content of the gel electrolyte composite (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 21, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the nonvolatile electrolyte is the lithium-containing ionic liquid or the sodium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4) and
the zwitterionic polymer scaffold contains 5 mol % or higher of the zwitterions relative to the total content of the gel electrolyte composite (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 24, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
wherein the nonvolatile electrolyte constitutes 60-95 vol % of the gel electrolyte composite (LiTFSI, P17757/C1/L56–C2/L4) and
the zwitterionic polymer scaffold constitutes 5-40 vol % of the gel electrolyte composite (VIPS, P17757/C1/L56–C2/L4).
Regarding claim 25, Lu discloses an electrochemical energy storage device, comprising a gel electrolyte composite (P17757/C2/L50–59), wherein the gel electrolyte composite comprises:
a nonvolatile electrolyte (LiTFSI, P17757/C1/L56–C2/L4), and
a zwitterionic polymer scaffold (VIPS, P17757/C1/L56–C2/L4),
wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4) and
the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (VIPS, P17757/C1/L56–C2/L4),
the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a non-lithium-containing ionic liquid (VIPS, P17757/C1/L56–C2/L4), and
the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (VIPS, P17757/C1/L56–C2/L4).
wherein the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI-TFSI, a mixture of NaTFSI and BMP-TFSI, or a combination of any of them (LiTFSI, P17757/C1/L56–C2/L4); and
the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination of any of them (VIPS, P17757/C1/L56–C2/L4),
wherein the nonvolatile electrolyte constitutes 50-99 vol % of the gel electrolyte composite and the zwitterionic polymer scaffold constitutes 1-50 vol % of the gel electrolyte composite (P17757/C1/L56–C2/L4).
Regarding claim 26, Lu discloses all claim limitations set forth above and further discloses an energy storage device:
wherein the storage device is a lithium-ion battery, a lithium metal battery, a sodium-ion battery, or a supercapacitor (P17757/C2/L50–59).
Regarding claim 52, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte:
wherein the zwitterionic polymer scaffold comprises SBVI (VIPS, P17757/C1/L56–C2/L4).

Claim Rejections - 35 USC § 103
Claim(s) 8 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lithium-Containing Zwitterionic Poly(Ionic Liquid)s as Polymer Electrolytes for Lithium-Ion Batteries) as applied to claim(s) 1 above, and further in view of Brown et al. (Effect of Ionic Liquid on Mechanical Properties and Morphology of Zwitterionic Copolymer Membranes, hereinafter Brown).
Regarding claims 8 and 53, Lu discloses all claim limitations set forth above, but does not explicitly disclose a gel electrolyte composite:
wherein the nonvolatile electrolyte is the non-lithium-containing ionic liquid and
the zwitterionic polymer scaffold contains 10 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite;
wherein the zwitterionic polymer scaffold comprises SBMA.
Brown discloses a gel electrolyte composite comprising a nonvolatile electrolyte (IL, P792/C2/L3–14), and a zwitterionic polymer scaffold (see zwitterionic copolymers, FIG. 1), wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (EMI TFSI, P54/L23–26) and the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (see zwitterionic copolymers, FIG. 1), the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a non-lithium-containing ionic liquid (see zwitterionomers, TABLE 2), and the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (see zwitterionomers, TABLE 2), wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid (IL, P792/C2/L3–14) and the zwitterionic polymer scaffold contains 10 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite (TABLE 2, P792/C2/L3–14); wherein the zwitterionic polymer scaffold comprises SBMA (see zwitterionomers, TABLE 2) to balance mechanical properties and ionic conductivities (P796/C1/L2–11). Lu and Brown are analogous art because they are directed to gel composite electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the zwitterionic polymer scaffold of Lu with the zwitterion mole content as taught by Brown in order to balance mechanical properties and ionic conductivities.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lithium-Containing Zwitterionic Poly(Ionic Liquid)s as Polymer Electrolytes for Lithium-Ion Batteries) as applied to claim(s) 26 above, and further in view of Lee et al. (US 2016/0064774 A1, hereinafter Lee).
Regarding claim 37, Lu discloses all claim limitations set forth above, but does not explicitly disclose an energy storage device:
wherein the storage device is a sodium-ion battery.
Lee discloses a sodium-ion battery comprising a nonvolatile electrolyte that is a sodium-containing ionic liquid, the sodium-containing ionic liquid being either a sodium-based solvate ionic liquid formed from a sodium salt and an organic liquid or an ionic liquid formed from a sodium salt and a non-sodium-containing ionic liquid (see electrolyte, [0013]) to reduce the cost and improve the durability of the energy storage device (see sodium, [0024]). Lu and Lee are analogous art because they are directed to metal ion secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to replace the lithium of Lu with the sodium as taught by Lee in order to reduce the cost and improve the durability of the energy storage device.

Claim(s) 48 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lithium-Containing Zwitterionic Poly(Ionic Liquid)s as Polymer Electrolytes for Lithium-Ion Batteries) as applied to claim(s) 1 above, and further in view of Chiang et al. (US 2011/0200848 A1, hereinafter Chiang).
Regarding claims 48 and 56, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination thereof (VIPS, P17757/C1/L56–C2/L4).
Lu does not explicitly disclose:
wherein the nonvolatile electrolyte comprises Li(G4)-TFSI.
Chiang discloses a nonvolatile electrolyte comprising Li(G4)-TFSI to improve the capacity of the energy storage device (FIG. 19, [0249]). Lu and Chiang are analogous art because they are directed to energy storage devices including gel composite electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the nonvolatile electrolyte of Lu with Li(G4)TFSI of Chiang in order to improve the capacity of the energy storage device.

Claim(s) 49, 59, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marzooq (Zwitterion-Containing Ionogel Electrolytes) as applied to claim(s) 1 above, and further in view of Lu (Lithium-Containing Zwitterionic Poly(Ionic Liquid)s as Polymer Electrolytes for Lithium-Ion Batteries).
Regarding claims 49 and 59, Marzooq discloses all claim limitations set forth above and further discloses a gel composite electrolyte:
wherein the nonvolatile electrolyte comprises EMI-TFSI (EMI TFSI, P54/L23–26), and
the zwitterionic polymer scaffold comprises SBVI, MPC, or a combination thereof (SBVI ionogel, TABLE 3.1).
Marzooq does not explicitly disclose:
wherein the nonvolatile electrolyte comprises LiTFSI.
Lu discloses a gel electrolyte composite comprising a nonvolatile electrolyte (LiTFSI, P17757/C1/L56–C2/L4), and a zwitterionic polymer scaffold (VIPS, P17757/C1/L56–C2/L4), wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (LiTFSI, P17757/C1/L56–C2/L4) and the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (VIPS, P17757/C1/L56–C2/L4), the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a non-lithium-containing ionic liquid (VIPS, P17757/C1/L56–C2/L4), and the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (VIPS, P17757/C1/L56–C2/L4). wherein the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI-TFSI, a mixture of NaTFSI and BMP-TFSI, or a combination of any of them (LiTFSI, P17757/C1/L56–C2/L4); and the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination of any of them (VIPS, P17757/C1/L56–C2/L4), wherein the nonvolatile electrolyte comprises LiTFSI (LiTFSI, P17757/C1/L56–C2/L4) to improve the thermal stability, electrochemical stability, and ionic conductivity (P17761/C1/L15–C2/L6). Marzooq and Lu are analogous art because they are directed to gel composite electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the nonvolatile electrolyte of Marzooq with the LiTFSI of Lu in order to improve the thermal stability, electrochemical stability, and ionic conductivity.
Regarding claim 61, modified Marzooq discloses all claim limitations set forth above and further discloses a gel electrolyte:
wherein compressive elastic moduli is about 7 kPa to about 8500 kPa (FIG. 3.15, P76/L1–3).

Claim(s) 51, 66, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (Lithium-Containing Zwitterionic Poly(Ionic Liquid)s as Polymer Electrolytes for Lithium-Ion Batteries) as applied to claim(s) 1 above, and further in view of Hanyu et al. (US 2014/0377621 A1, hereinafter Hanyu).
Regarding claims 51, 66, and 68, Lu discloses all claim limitations set forth above and further discloses a gel electrolyte composite:
the zwitterionic polymer scaffold comprises SBVI, MPC, or a combination thereof (VIPS, P17757/C1/L56–C2/L4); and
wherein the zwitterionic polymer scaffold is present in 13 wt% (TABLE S1, P17758/C1/L28–33).
Lu does not explicitly disclose:
wherein the nonvolatile electrolyte comprises a mixture of NaTFSI and BMP-TFSI.
Hanyu discloses a nonvolatile electrolyte comprising a mixture of NaTFSI and BMP-TFSI to improve the cycle characteristics ([0112], [0205], [0217]). Lu and Hanyu are analogous art because they are directed to energy storage devices including gel composite electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the nonvolatile electrolyte of Lu with a mixture of NaTFSI and BMP-TFSI of Hanyu in order to improve the cycle characteristics.

Claim(s) 54, 57, 58, 60, 63, 64, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marzooq (Zwitterion-Containing Ionogel Electrolytes) as applied to claim(s) 1 above, and further in view of Brown (Effect of Ionic Liquid on Mechanical Properties and Morphology of Zwitterionic Copolymer Membranes) and Yu et al. (US 2016/0028110 A1, hereinafter Yu).
Regarding claim 54, 57, 58, 60, 63, 64, and 67, Marzooq discloses all claim limitations set forth above and further discloses a gel composite electrolyte:
wherein the zwitterionic polymer scaffold comprises SBVI (SBVI ionogel, TABLE 3.1);
wherein compressive elastic moduli is about 13 kPa to about 2440 MPa (FIG. 3.15, P76/L1–3).
Marzooq does not explicitly disclose:
wherein the zwitterionic polymer scaffold comprises MPC.
Yu discloses a polymer scaffold comprising MPC to improve the stability of the energy storage device ([0008], [0037]). Marzooq and Yu are analogous art because they are directed to energy storage devices including gel composite electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the zwitterionic polymer scaffold of Marzooq with the MPC of Yu in order to improve the stability of the energy storage device.
Modified Marzooq does not explicitly disclose:
wherein the zwitterionic comprises SBMA.
 Brown discloses a gel electrolyte composite comprising a nonvolatile electrolyte (IL, P792/C2/L3–14), and a zwitterionic polymer scaffold (see zwitterionic copolymers, FIG. 1), wherein the nonvolatile electrolyte is a non-lithium-containing ionic liquid or a lithium-containing ionic liquid (EMI TFSI, P54/L23–26) and the zwitterionic polymer scaffold is formed from one or more zwitterionic monomers only or both one or more zwitterionic monomers and one or more non-zwitterionic monomers (see zwitterionic copolymers, FIG. 1), the zwitterionic polymer scaffold containing 8 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a non-lithium-containing ionic liquid (see zwitterionomers, TABLE 2), and the zwitterionic polymer scaffold containing 1 mol % or higher of zwitterions relative to the total content of the gel electrolyte composite when the nonvolatile electrolyte is a lithium-containing ionic liquid (see zwitterionomers, TABLE 2), wherein the zwitterionic polymer scaffold comprises SBMA (see zwitterionomers, TABLE 2) to balance mechanical properties and ionic conductivities (P796/C1/L2–11). Marzooq and Brown are analogous art because they are directed to gel composite electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the zwitterionic polymer scaffold of modified Marzooq with the SBMA as taught by Brown in order to balance mechanical properties and ionic conductivities.
Further modified Marzooq does not explicitly disclose:
wherein the zwitterionic polymer scaffold comprising SBVI/SBMA and MPC in about 1:1 to about 1:5, 1:3, or 1:1 to about 1:5 mol ratio;
wherein the mole fraction of MPC in SBVI:MPC copolymer is about 0.11 to about 0.89.
The selection of reaction parameters such as temperature and concentration would have been obvious: 
“Normally, it is expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification. Under some circumstances, however changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely degree from the results of the prior art ... such ranges are termed 'critical ranges’ and the applicant has the burden of proving such criticality … More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

In re Aller 105 USPQ 233, 255 (CCPA 1955). See also In re Waite 77 USPQ 586 (CCPA 1948); In re Scherl 70 USPQ 204 (CCP 1946); In re Irmscher 66 USPQ 314 (CCPA 1945); In re Norman 66 USPQ 308 (CCPA 1945); In re Swenson 56 USPQ 372 (CCPA 1942); In re Sola 35 USPQ 433 (CCPA 1935); In re Dreyfus 24 USPQ 52 (CCPA 1934). Concentration limitations are obvious absent a showing of criticality. Akzo V. DuPont de Nemours 1 USPQ 2d 1704 (Fed. Cir. 1987). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the mole ratio/fraction of modified Marzooq because concentration limitations are obvious absent a showing of criticality.

Response to Arguments
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive.
Applicants argue Marzooq was first made publicly available on 19 April 2017 (P13/¶1). Marzooq was first made publicly available on 25 October 2016. Therefore, Marzooq was not first made publicly available on 19 April 2017.
Applicants argue this thesis work was performed under the supervision of one of the joint inventors of this application (P13/¶2). If a prior disclosure upon which the rejection is based is by someone who obtained the subject matter from the inventor or a joint inventor, and was made one year or less before the effective filing date of the claimed invention, the applicant may establish by way of an affidavit or declaration that the prior disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor. See MPEP 2153.01(b). Emphasis added. It is noted that "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the prior disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001." Therefore, the statement "this thesis work was performed under the supervision of one of the joint inventors of this application" has not established the prior disclosure was by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor.
Applicants argue Marzooq is not § 102(a)(1) prior art for the instant application (P13/¶2). If a prior disclosure upon which the rejection is based is by someone who obtained the subject matter from the inventor or a joint inventor, and was made one year or less before the effective filing date of the claimed invention, the applicant may establish by way of an affidavit or declaration that the prior disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor. See MPEP 2153.01(b). Emphasis added. It is noted that "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the prior disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by another who obtained the subject matter directly or indirectly from the inventor or a joint inventor must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001." Therefore, Marzooq remains § 102(a)(1) prior art for the instant application.
Applicants argue Lu does not disclose or reasonable suggest a gel electrolyte composite wherein "the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI- TFSI, a mixture of NaTFSI and BMP-TFSI, or a combination of any of them; and the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination of any of them" (P14/¶1).The pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. Claim 1 recites inter alia the limitation "wherein the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI-TFSI, a mixture of NaTFSI and BMP-TFSI, or a combination of any of them." Emphasis added. The broadest reasonable interpretation of the phrase "a combination of any of them" encompasses any combination of the recited cations and anions. A nonvolatile electrolyte may be Li(G4)-TFSI, EMI-TFSI, LiTFSI, NaTFSI, or LiTFSI. Lu discloses the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI-TFSI, a mixture of NaTFSI and BMP-TFSI, or a combination of any of them (LiTFSI, P17757/C1/L56–C2/L4); and the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination of any of them (VIPS, P17757/C1/L56–C2/L4). Therefore, Lu discloses and suggest a gel electrolyte composite wherein "the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI- TFSI, a mixture of NaTFSI and BMP-TFSI, or a combination of any of them; and the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination of any of them."
Applicants argue the Office has failed to establish that all elements of the invention are disclosed in the prior art (P14/¶5). The Office has established that all elements of the invention are disclosed in the prior art as detailed above.
Applicants argue the Office has failed to establish that the prior art relied upon, coupled with knowledge generally available in the art at the time of the invention contains some suggestion or incentive that would have motivated the ordinary skilled artisan to modify a reference or combined references (P14/¶5). The Office has established that the prior art relied upon, coupled with knowledge generally available in the art at the time of the invention contains some suggestion or incentive that would have motivated the ordinary skilled artisan to modify a reference or combined references as detailed above.
Applicants argue the Office has failed to establish that the proposed modification of the prior art would have had a reasonable expectation of success, determined from the vantage point of the skilled artisan at the time the invention was made (P14/¶5). The Office has established that the proposed modification of the prior art would have had a reasonable expectation of success, determined from the vantage point of the skilled artisan at the time the invention was made as detailed above.
Applicants argue there appears to be nothing in the references that discloses or suggests a gel electrolyte composite in the claimed compositions, or that would direct one of ordinary skill in the art to the claimed gel electrolyte composite "wherein the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI-TFSI, a mixture of NaTFSI and BMP- TFSI, or a combination of any of them; and the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination of any of them" (P14/¶6). Marzooq and Lu disclose and suggest a gel electrolyte composite in the claimed compositions, or that would direct one of ordinary skill in the art to the claimed gel electrolyte composite "wherein the nonvolatile electrolyte comprises Li(G4)-TFSI, a mixture of LiTFSI and EMI-TFSI, EMI-TFSI, a mixture of NaTFSI and BMP- TFSI, or a combination of any of them; and the zwitterionic polymer scaffold comprises SBVI, SBMA, MPC, or a combination of any of them" as detailed above.
Applicants argue there is no indication that one of ordinary skill in the art would have been motivated to try claimed composition with a reasonable expectation of success (P15/¶1). Marzooq and Lu each disclose the claimed composition as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725